DETAILED ACTION
Applicant's submission filed on May 13, 2022 in response to Office Actions dated April 4, 2022 and April 29, 2022 has been entered. Claims 1-2, 5, 7-12, 21-27 are pending in this application.

 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1, the prior art fail to teach a geographically distributed speaker systems connected to each other used by multi-users, a speaker system including speaker (acoustic transducer), set of microphones including a far field microphone, playing video performance to guide an associated audio performance, receive a user generated acoustic signals at the far field microphone, compare the received acoustic signal with reference signal and provide feedback to the respective user at each site. Further, the control system of one speaker system through the connected speaker system performs similar steps of playing video performance to guide an associated audio performance, receive acoustic signals generated by additional user located at geographically separated speaker system, compare user generated acoustic signal with additional user generated acoustic signal, by time aligning each acoustic signals with each other or reference signal, determining relative score for each user based on pitch, and provide feedback to each user with relative scores of each other.
Claim 21, it recites a method performing the steps performed by the system of claim 1. It is allowed for reasons similar to claim 1.
Claim 26, the prior art fail to teach a soundbar comprising set of microphones  including far field microphone receiving acoustic signals from at least a distance of one meter, communication module communicating with a display device, separate from speaker system, and of specific corner-to-corner dimensions for specific viewing distance, control system performing karaoke steps of displaying video to guide associated audio performance, receive user generated acoustic signal at far field microphone, compare it with reference signal and provide feedback to the user within 50 milliseconds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/Primary Examiner, Art Unit 2653